internal_revenue_service department of the treasury index no washington dc contact person ‘elepnone numoer in keterence to date c dom p st plr-113446-98 oct s b i o w_i l x u w year dear this letter responds to your letter dated date and subsequent correspondence requesting a ruling under sec_1362 b of the internal_revenue_code the information submitted states that x was incorporated on a the president of x represents that a and b dl of year the sole shareholders of x relied on x's attorney to file the forms necessary for x to elect to be an s_corporation beginning however the attorney failed to timely file a form_2553 year election by a small_business_corporation for x's year taxable_year sec_1362' of the code provides that if -- a an is made for any taxable_year after the election under sec_1362 for making such election for such date prescribed by sec_1362 taxable_year or no such election is made for any taxable_year and b for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year the secretary determines that there was reasonable_cause based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's year taxable_year accordingly provided that x makes an election to ap be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x's year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 b of the code this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours gj ro ca prac an h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
